July 23, 1996
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-1199

                       JOHN T. ZERVAS,

                    Plaintiff, Appellant,

                              v.

              UNITED STATES OF AMERICA, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]                                                                  

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Boudin and Lynch, Circuit Judges.                                                          

                                         

John T. Zervas on brief pro se.                          
Donald  K. Stern,  United States  Attorney, and Sara  Miron Bloom,                                                                             
Assistant United States Attorney, on brief for appellees.

                                         

                                         

     Per Curiam.  The  district court dismissed the complaint                           

in this case, apparently both for lack of merit  and for want

of jurisdiction.

     If Zervas'  complaint is  construed as  a claim  to have

suffered  age discrimination,  the complaint was  time barred

since  it  was filed  more than  180  days after  the alleged

discriminatory act.   See Castro  v. United States,  775 F.2d                                                              

399,   403  (1st   Cir.   1985)  ("[I]n   lieu  of   pursuing

administrative  relief,  [a  federal  employee  claiming  age

discrimination]  may  proceed  directly to  federal  district

court .  .  .  no  later  than  180  days  from  the  alleged

discriminatory act."); 29 U.S.C.   633a(d).  If the complaint

is  construed as  an  appeal of  the  decision by  the  Merit

Systems Protection  Board denying  Zervas' claim to  have his

sick leave  reinstated, the  complaint was not  only untimely

but also filed  in the wrong  court.  5  U.S.C.    7703(b)(1)

(appeal of final order of Board "shall be filed in the United

States Court of Appeals for the Federal  Circuit . . . within

30  days after  the petitioner  received notice of  the final

order of decision of the Board").  

     Since abiding by a limitation period is a jurisdictional

prerequisite  to  actions  against  the  federal  government,

Lavery v. Marsh, 918 F.2d 1022, 1027 n.7 (1st Cir. 1990), the                           

district court  lacked  jurisdiction to  hear the  complaint,

however construed.

     Affirmed.                         

                             -2-